DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are still pending in this application. 

Response to arguments/Amendments
The amendments to the specification submitted on 03/21/2021 are entered. These amendments are acceptable since they do not introduce new matter. 
The amendments to the claims overcome the claims’ objection. Therefore, the objections are withdrawn.  
Applicant’s argument/remarks, on page 9, with respect to rejections to claims 1-20 under 35 USC § 112(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims 1-20 under 35 USC § 112 have been maintained.
 	On Page 9, the Applicant argues that:
 	“Claim [0067] of the filed application describes “in step 418….” This is sufficient description to one of ordinary skill in the art to convey comparison and correlation of the leak location in the environmental imagery, the leak location property data and meter data”. The Examiner respectfully disagrees with the Applicant. 
	The term “compare” or “comparison” is not explicitly or implicitly recited or suggested in paragraph 0067. The Applicant is not clearly pointing out in this paragraph how each limitation that caused the rejection is taught or suggested. This paragraph by itself does not teach or suggest, to one of ordinary skill in the art, the questions presented in the reasoning and suggest that the inventor was in possession of the claimed invention at the time of filing. For instance, this paragraph does not teach or suggest:  	-comparison of a leak location (latitude, longitude, and altitude location of an image with high infrared values) to leak location property data such as listing of polygons and/or specific geographical location.
	-comparison of a leak location (latitude, longitude, and altitude location of an image with high infrared values) to meter data from the measurements device. Moreover, what would the effect of comparing the leak location (latitude, longitude, and altitude) to meter data with respect to generating the leak notification.   
 	- comparison of a leak location property data (listing of polygons and/or specific geographical location) to meter data (flow amounts data) from the measurements device. Moreover, what would the effect of comparing listing of polygons and/or specific geographical location to meter data with respect to generating the leak notification.   
  	The disclosure and the invention as whole is very clear. Original disclosure Paragraph 0014 clearly explains the claimed invention of claim 1. Paragraphs 0054-0067 teach how the correlation of data is generated (step 412) and correlating flow measurement data with deviant moisture data found in the environment aerial images collected. Paragraph 0067 teaches how the moisture deviation is used to identify the potential leaks and generate the leak notification.  Fig. 4 teaches the method/algorithm to identify and generate the leak notification. However, the algorithm of Fig. 4 and the paragraphs previously described do not teach or suggest the claimed subject matter as recited and as rejected above.   Therefore, the rejection is maintained.       
Applicant’s argument/remarks, on page 10, with respect to rejections to claims 5, 13, and 19 under 35 USC § 112(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
 	On page 8-9,  With respect to the rejection under 112a for lack of written description, the Applicant argues, “Applicants are confused by the Examiner's arguments regarding claims 5, 13 and 19. These claims merely recite that a soil type and an evapotranspiration value are include information in the "type and location values" for each property polygon. Figure 4 shows the steps implemented by the leak detection module 370 stored in the memory to utilize machine learning algorithms to facilitate detection of leaks within a utility supply usage environment 120. (Application, [0054]). It is not necessary that Applicants describe specifically how these values would be used to move the index up or down indicating the likelihood of a leak if it would be
obvious to one of ordinary skill in the art. Other examples of type and location values
such as terrain type, the current weather, historical weather, user entered information
such as crop type, land usage type, landscaping feature type are also described”.  These arguments are not persuasive.  These arguments are almost identical to previous arguments.  Therefore, same rationale is presented. 
	In response to the arguments above, the rejection of the claims above as presented below is clear with respect to why the disclosure does not have sufficient or lacks of written description for the claimed subject matter.
	The Applicant states that the claims simply state that soil type and evapotranspiration (ET) vales are included in the type and location property features and suggests that these values are not used in the leak notification analysis. 
 	In response to the argument above, the issue here is that the type and location property features including soil type and ET values are tied to a functionally of the system which does not have sufficient support in the disclosure. Based on the argument above, it seems that the Applicant suggests that the soil type and evapotranspiration values are not used in the generation of the leak notification which depends on a type and location of property features (soil type and ET values) correlating to the identified leak location or the Applicants and seems to suggest to the Examiner to take the position and interpretations as suggested by the Applicant.  However, when the claims are interpreted as whole, claim 5 recites “wherein generation of the leak notification is dependent on whether a type and location of property features including soil type and evapotranspiration values for each property polygon correlates to the identified leak location in the specific property”, which is clearly explained in the rejection below as not having sufficient support to perform the function. The claims are interpreted based on how they are recited.   
	The Applicant further states and argues that “Other examples of type and location values such as terrain type, the current weather, historical weather, user entered information such as crop type, land usage type, landscaping feature type are also described… The Examiner easily found numerous examples to prove that these are well known terms in the art. The Examiner's examples further provide ample suggestion for how these values may be used to interpret changes in environmental imagery correlated with measured flows. Reconsideration and withdrawal of the rejections of claim 5, 13 and 19 is respectfully requested”. 
	In response to this statement, the disclosure does not explicitly teach or suggest such interpretations indicating that type and location values of property features include terrain type, the current weather, historical weather, user entered information such as crop type, land usage type, landscaping feature type. The specification clearly suggests that each polygon record data can include type and locations of property features (see Fig. 5 elements location 502, 504, 506) and type of property (property identifier field 512 property associated to a polygon). The disclosure further states that aggregate data retrieved from different databases can be included in the polygon data record 500 including a terrain type,  infrared value, type, the current weather, historical weather, user entered information such as crop type, land usage type, landscaping feature type,…rainfall data, wind speed data (see 0064).    
	The disclosure does not have explicit support for type and location values of property features include evapotranspiration values and soil type being used to generate the leak notification. Furthermore, as explained below the disclosure does not sufficient disclosure to perform the generation of the leak notification based on soil type and evapotranspiration when interpreted as a whole when combined with the other claimed terms.   
	The Examiner found examples were the term soil type and ET values are determined but not that it very well known and used for leak notification.  
	The Applicant further argues, “It is not necessary that Applicants describe specifically how these values would be used to move the index up or down indicating the likelihood of a leak if it would be obvious to one of ordinary skill in the art… The
Examiner easily found numerous examples to prove that these are well known terms in
the art”. 
	The MPEP 2161.01 II recites “The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification. 
	Furthermore, in response to the argument above, the rejection is not whether the terms are known or unknown, or whether it would have been obvious to one of ordinary skill in the art to use these values to find changes in an image to determine a possible leak location. The rejection is based on that the disclosure itself does not have support for the claimed subject matter as clearly pointed in the rejection. For instance, the Applicant has not provided any evidence (any example) how one of ordinary skill in the art could perform the invention as claimed in claims 5, 13, and 19. The disclosure does not have any example, algorithm or structure to perform the invention as claimed in the rejected claims. therefore, the rejection under 35 USC 11(a) is maintained.   
	Is not completely clear if the Applicant is suggesting the claimed subject matter of claim 5 in combination with the previous claims is known in the art.   
	If the Applicant wants the claims to be interpreted as suggested, then the claims should be amended as such. For instance, claim should be amended to recite, “wherein the type and location of property features includes soil type and evapotranspiration values for each property polygon, wherein soil type and evapotranspiration values are not used in the determination for generating the leak notification.                
	The Applicants point out support in paragraph [0054] for the rejection. This paragraph does not teach or suggest the claimed subject mater of claimed 5, 13, and 19.  
 	The Examiner suggests to the Applicant to clearly and exactly point support for the terms in claims 5, 13, and 19 and any new amendments to the claims to leave the record clear about the Applicants’ interpretation and support of the claimed subject matter of the rejected claims under 35 USC 112(a) (see MPEP 37 CFR 1.111 (c)). 
Applicant’s argument/remarks, on pages 9-14, with respect to rejections to claims 1-20 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
	On pages 11-12, the Applicant argues that:
 	1- Applicants previously argued that Guy does not teach or suggest "applying a
property profile to the utility supply usage environment to generate leak location property data." 
 	2- This argument was rebutted by the amendment to claims 1, 9 and 17 describing that leak location property data is both the physical location of the property and a listing of property polygons, 3- each property polygon having specific details, for that property, identification of flow measurement devices servicing the property, etc. These
amendments made the Examiner's previous argument moot”. However, the Examiner merely incorporated his previous argument by reference without addressing the
differences made by the amendments. This is impermissible and the Examiner must show a teaching or suggestion in the references showing teaching the amended limitation”. These arguments are respectfully not persuasive. 
	In response to the arguments above, The Examiner clearly addressed both or all of the previous arguments presented since the same prior art of record was used to reject the amended claims. The Examiner maintains both of the rebuttals previously presented:
	“Argument 1 was previously presented and the response to this argument is incorporated by reference from the final office action dated 01/21/2021”. 
	“In response to the second argument 2, Guy clearly teaches displaying and identifying a geographical location of a property (see 0063, and 0067-0068) and generating a listing of polygon/square on a map applied to utility supply usage environment as clearly shown in Fig. 8 which is used to generate leak location property data (see 0029).  
	In response to argument 3, the claims do not recite “each property polygon having specific details, for that property, identification of flow measurement devices servicing the property”. The claim requires that the polygons are located within a property whose utility is measured by one or more flow meters.   
	However, Armon teaches these limitations (the amendments) (see Armon 0028, 0029, 0034, and 0059).   
	Therefore, the arguments previously and still currently recited are clearly addressed above.   
	On pages 12 The Applicant further argues that: 
	“Nothing in Guy teaches or suggests generating leak location property data where leak location property data includes identifying a geographical location of a property whose utility use is measured by the one or more flow measurement devices and generating a listing of property polygons for that property, the property polygons being within the property whose utility use is measured by the one or more flow measurement devices. Even if a single property is considered a property polygon, nothing in Guy teaches or suggests that any details regarding that property is compared and correlated to changes in environmental imagery and flow measurement data. Guv
only teaches identification of a property based on a detected leak, not that details
regarding the property are used to determine if a leak notification is warranted”. These arguments are respectfully not persuasive. 
	Guy was not cited to teach the limitations as recited/argued by the Applicant above. The previous office action is very clear and explicit and admits that Guy does not teach “identifying the geographical location of a property whose utility use is measured by the one or more flow measurement devices, generating a listing of property polygons for that property whose utility use is measured by the one or more flow measurement devices”. Therefore, the argument is not persuasive  because Guy was not cited to teach the argued limitation.    	
	On pages 12-13, the applicant further argues (Note: the exact same augments were previously presented and responded to):
	 “As recognized by the Examiner, Armon teaches identifying anomalies based on meter data and not the other way around. Accordingly, Armon cannot be said to teach or suggest a method and system of "identifying one or more flow measurement devices based on the leak location and leak location property data." Armon teaches the reverse, the leak location is only identified based on anomaly data from one or more flow measurement devices. In Armon, the meters identify the leak location. Accordingly, the leak location cannot then be said to identify the meter based on leak location”. These arguments are not persuasive.
	Armon was not cited to teach that a leak location was identified based on images. Guy was cited for such purposes. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is the combination of the two references features when combined that suggested to one or ordinary skill in the art the claimed subject matter. As it is clearly pointed out in the obviousness rationale, that when the features of both references are combined they teaches or suggest all of the claimed subject matter of the claims.  The instant claimed invention is about a system that combines aerial images to detect possible leak location of possible leaks, and the system further performs several tests with additional data such as meter data to clearly increase the likelihood and identify, and generate a notification of a leak. Guy teaches a system of using aerial images to detect possible leak locations, and perform further tests based on comparison and correlation of geographical location/profile data to determine whether the leak exists or not to generate a leak notification.  The Further tests do not include the use of meter data being correlated to the leak location detected. On the other hand, Armon makes use of comparison and correlation of meter data to determine if a leak indeed exists or not. Armon teaches that the likely leak location was identified based on calls from users (see 0036), and crew members based on sensed data (0037), or using other different data. Armon clearly teaches that once a likely location is identified, further tests includes correlating the leak location with meter data by identifying meters closest to the possible leak location (see 0011), comparing and correlating the meter data to the identified location to corroborate the existence of a leak or not based on the further tests including the meter data.  Thus, Armon clearly teaches identifying flow measurements devices that are correlated to geographical locations including possible leak locations (0011). Thus, it is the combination of the two references features when combined that suggests to one or ordinary skill in the art the claimed subject matter. 
The Examiner suggest the Applicant to clearly recite in the claims how each variable (leak location, geographical location and polygon, and meter data) is compared and to what, how are they correlated to each other or to other data or features. How the tests (comparing and correlating) to confirm a leak at a leak location is done, in order to clarify the scope and boundaries of the claims and avoid different interpretations based on the plurality of broad interpretations that can construed in light of the specification.	    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites “generating a leak notification based on comparison and correlation of the leak location in the environmental imagery, the leak location property data and meter data from the identified one or more flow measurement devices”.  There is insufficient written description for these limitations in the original disclosure.
	To clearly understand the limitation as whole,  claim 1 requires “generating a leak notification based on comparison of the leak location in the environmental imagery, the property profile data and meter data from the identified one or more flow measurement devices and  generating a leak notification based on correlation of the leak location (defined as an area, 0007) in the environmental imagery, the property profile data () and meter data from the identified one or more flow measurement devices (), the property profile data and meter data from the identified one or more flow measurement devices. In other words, the claim limitations as recited requires the comparison of 
	While the Examiner found explicit or implicit support for the generating a leak notification based on a correlation of leak location in the environmental imagery, the leak location property data and meter data from the identified one or more flow measurement devices, the Examiner did not find support for generating a leak notification based on a “comparison” of leak location in the environmental imagery, the leak location property data and meter data from the identified one or more flow measurement devices. 
	The invention is clear and is about using different type of data for confirming and increasing the likelihood of leak location. For instance, based on imagery a possible leak location area is first identified. However, the area could be an irrigation area, lake area, or pool. Therefore, additional data is used such as flow amount measurements to increase the likelihood of a leak location based on the correlation and combination of data of wet areas identified in heat images with flow amounts (meter readings or lack of meter readings) in a conduit (see 0006 and 0067) and specific correlation of data of the area/polygons that define lakes or irrigation areas. The additional data used is meter readings and data in polygons that describe or correlate flow measurements to the polygons. 
	However, the disclosure does not explicitly or implicitly recites the term “comparison” or “comparing” the three type of data among themselves.
 	For instance, the disclosure lacks of support for the limitation comparison of a leak location (area location of an image with high infrared values) to leak location property data (listing of polygons and/or specific geographical location).
	Furthermore, the disclosure lacks of support for the limitation comparison of a leak location (area location of an image with high infrared values) to meter data from the measurements device. Moreover, what would the effect of comparing a leak location (latitude, longitude, and altitude) to meter data with respect to generating the leak notification.   
 	Furthermore, the disclosure lacks of support for the limitation comparison of a leak location property data (listing of polygons and/or specific geographical location) to meter data (flow amounts data) from the measurements device. Moreover, what would the effect of comparing listing of polygons and/or specific geographical location to meter data with respect to generating the leak notification.   
	As explained above, the system uses a correlation/association of a leak location to polygon associated to the area, and a correlation/association of meter data in the leak location and polygons to increase the likelihood of the detection and generation of a leak location. 
	The Applicant is welcome to provide support to the combination of limitations if the Applicant believes there is explicit or implicit support in the original disclosure for the claimed subject matter above. 
	As to claim 8 and 17, these claims are the system and method corresponding to the method claim 1 and are rejected for the same reasons mutatis mutandis.
	Claims 2-7, 9-16, and 18-20 depend from the independent claims and they are rejected for the same reasons mutatis mutandis since they inherit the same error.
 	Claim 5 (when combined with claim 4) further recites “wherein generation of the leak notification is dependent on whether a type and location of property features correlates to the identified leak location in the specific property, wherein the type and location of property features includes soil type and evapotranspiration values for each property polygon”. There is insufficient written description for these limitations in the original disclosure.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
 	For instance, the original disclosure does not have any suggestion or recitations for “soil type and evapotranspiration values”, or how the identified leak location detection correlates/correlated to soil type and evapotranspiration values. 
	Furthermore, par. [0010] recites “The property polygons identify and delineate the type and locations of property features for the specific property”. Thus, based on the definitions of claim 5, and par. [0010] can be interpreted as “The property polygons identify and delineate evapotranspiration values and soil types”. This does not suggest a leak detection location correlated to soil type or evapotranspiration values. 
	The disclosure gives an example of correlating deviant moisture content to flow measurements devices per hour. This correlation is used to elevate a leak indication value 550 used to indicate and generate a leak notification.  For instance, [0067] indicates or suggest that when a moisture content is high or deviant and flow is no measurable in a target area, then a leak is occurring. 
	However, this example of correlation does not teach or suggest correlating soil type or ET values to the identified location/area. The disclosure does not have details on how the soil type or ET values are correlated to a leak location and how these variables affect or are related to a leak location or a leak condition.   
	With respect to the programmed computer function above, It is not enough that one skilled in the art could write a program to achieve the claimed function as § 112(a) requires that the specification must explain how the inventor intends to achieve the claimed function. Furthermore, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor was in possession of the claimed subject matter. In this claimed invention, the disclosure lacks of the written description including the algorithm (e.g., the necessary steps and/or flowcharts) to perform the computer implemented function of claim 5. 
	As to claim 13, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 19, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184).
	As per claim 1, Guy teaches a computer implemented method implemented on a computer system including non-transient memory storing instructions for identifying leak locations based on environmental imagery (see [0025] “method and a system for 
remote detection of underground polar liquid (e.g., drinking water, sewage water, etc.), for example, drinking water leakage from an urban water system”), comprising:
	tracking a utility supply usage environment in environmental imagery captured over a period of time (see page 9 claim 1 “receiving, from a radiofrequency radiation sensor, a main scan of an area, the main scan including reflections at a radiofrequency range from the area, the sensor being attached to an object located at least 50 meters above the area”; also, see [0027], [0030] “scans”; also, see [0043] “The first, second and optionally the third scans may be received as grayscale images of microwave intensity levels converted into grayscale levels (e.g. each pixel in the map has different gray scale level)”; also, see [0038] and [0062]; also, see [0039-0044] the sensor data is related to pixels or areas of 2m^2-12m^3 and reflect infrared intensity levels);
	identifying changes in the environmental imagery indicative of a leak location (see [0029] “drinking water content or amount may be calculated from the drinking water related reflections and converted into quantities of water capacity (e.g., cubic meters/hour, gallons/hour, etc.,).  This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”; also, see [0056] and  [0081] “In some embodiments, the received set of scans may be analyzed to detect changes in the area through time.  Such a process is known in the art as interferometry”, thus, based on intensity levels and comparison in different images through time changes are detected in certain pixels/areas; also, see [0059] and [0063]; Thus, changes of water contents in specific areas are indicative of a leak location; also, see [0032] and [0062] “receiving optical data of or representing at least a portion of the scanned area. The optical data may be captured in a wavelength in the range of 1 millimeter to 10 nanometers (e.g., from the infrared to the ultraviolet spectrum). The optical data may be received from at least one capturing device or a sensor (such as sensor 150 or 152) located either on platform 155 or elsewhere. The capturing device may include an infrared (IR) camera, a visible light camera and/or an ultraviolet (UV) camera. The optical data may include a satellite optical image, an aerial photograph or the like. Exemplary optical data may include an IR image of the area captured by an IR camera, a visible light photograph of the area ( e.g., an aerial photograph) or a UV scan of the area”);
	applying a property profile to the utility supply usage environment to generate leak location property data (applying a property profile has been interpreted broadly in light of the specification.  It seems to be a map or databases of data related to areas being applied to desired target areas to retrieve data such as property data including geographical location, structures, areas or building, lakes, type of soil, and so on. Thus, Guy clearly teaches in Fig. 8 location and polygons (squares) where the suspected leak detected are generated and presented based on applying a map; also, see [0029] “…drinking water content or amount may be calculated from the drinking water related reflections…This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”, based on the image changes detected in the images also, see [0060] “…An exemplary street map of the Oakland, Calif. city center with locations of drinking polar liquid (e.g., drinking water, sewage water, etc.) leakages is shown in FIG. 8. Since the received scans may include information (e.g., pixels) from a relatively large area, the geographical map presenting the data to a user (e.g., city official) may include only a portion of the scanned area. The user may shift the geographical map on the screen (e.g., using a mouse or a keyboard) covering all areas of interest (e.g., the city quarters) in the scanned area”, thus, since only a portion of the scanned area is presented only a portion of a listing of polygons are presented as well as the geographical location of the possible leak location; also, see [0067] the geographical location is received based on applying a database of data related to the leak location, the data includes classification of the property data as industrial or urban; also, see [0067-0068] “the geographical data may include a location, length, width and height of objects ( e.g., buildings) in the scanned area”);

	wherein generating the leak location property data includes identifying a geographical location of a property see Fig. 8 and [0029] “…drinking water content or amount may be calculated from the drinking water related reflections…This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”, based on the image changes detected in the images also, see [0060] “location information”; also, see [0033] “storage 120 may include scans that may include reflections in the RF range ( e.g., L band, P band, C band microwave reflections and the like) of areas at various polarizations received from sensor 150, geographical data related to the scanned area ( e.g., a type of soil, amount of humidity in the solid, a road map, etc.), and roughness values of various types of polar liquid (e.g., drinking water, sewage water, etc.) sources or any other required data according to embodiments of the invention”; also, see [0067-0068] “the geographical data may include a location, length, width and height of objects ( e.g., buildings) in the scanned area. For at least some of the buildings in the area the location and dimensions of each building may be included in the geographical data”) and 
 	generating a listing of property polygons for that property, the property polygons being within the property (see FIG. 8., Fig. 12, and Fig. 13 and [0060] “…Since the received scans may include information (e.g., pixels) from a relatively large area, the geographical map presenting the data to a user ( e.g., city official) may include only a portion of the scanned area... as small gray dots in FIG. 7 were given a polar liquid capacity value and location in the corresponding geographical map (e.g., using coordinates). For example, as illustrated in FIG. 8 each of the marks located in a particular place on the map presents different amounts of polar liquid leakage (e.g. in gallons/hour). It should be appreciated by those skilled in the art that the displayed information may be displayed on top of a Geographic Information System (GIS)”, thus, the polygons are within property lots. For instance, Fig. 8 shows some properties with several polygons (civic center) while other properties show a single polygon. Fig. 12 shows property lots A with several polygons, and Fig. 13 shows buildings with polygons within a property lot) 
		generating a leak notification based on comparison and correlation of the leak location in the environmental imagery (see [0029] “In some embodiments, a drinking water content or amount may be calculated from the drinking water related reflections and converted into quantities of water capacity ( e.g., cubic meters/hour, gallons/hour, etc.,). This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”, leak location based on the  images taken and intensities identified therein, are compared and correlated to locations of a map and to property file such as specific geographical location) and a list of polygons (see Fig. 8 polygons are squared and specific locations between specific addresses); also, see [0033] “of areas at various polarizations received from sensor 150, geographical data related to the scanned area”, thus, the leak location/areas identified in the images are correlated to geographical data/property profile data; also, Fig. 8 shows that the identified area where a possible leak was found is also correlated/related to a list of polygons in a map and to a geographical data to make easy for an operator to clearly identify possible leaks within certain areas or properties, see 0060; also, see [0043] “In some embodiments, the method may include converting the first and second reflections in the RF range from gray scale levels to intensity levels. As used herein gray scale levels may be defined according to the ratio between black pigment or level and white pigment or level at each pixel. The gray levels may be
correlated to microwave reflection intensity”, also, see [0063] “…the method
may include comparing the color (e.g., the wavelength) or intensity of neighboring pixels in the optical data to detect, differentiations or unexpected colors in the optical data”, thus, the pixel (location of the 2m^2 intensities are compared); and [0081] “the received set of scans may be analyzed to detect changes in the area through time”, gain, the same possible leak locations are compared to previous data at the same location to identify changes), the leak location property data and (the comparison and correlation of the leak location (1), the leak location property data (2) and meter data(3) has been interpreted broadly in light of the specification, wherein each variable (1, 2, 3) being correlated and compared with some data related to each variable or to the other variables; comparison and correlation of the property profile data such as polygons and geographical locations is shown in Fig. 8 wherein the property profile data is correlated to specific coordinates and leak location indicated by images data such as intensities found at certain locations; also, see [0029] “This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”; also, see [0060] “in FIG. 8. Since the received scans may include information (e.g., pixels) from a relatively large area, the geographical map presenting the data to a user (e.g., city official) may include only a portion of the scanned area. The user may shift the geographical map on the screen (e.g., using a mouse or a keyboard) covering all areas of interest (e.g., the city quarters) in the scanned area. Some of the detected leakages, illustrated as small gray dots in FIG. 7 were given a polar liquid capacity value and location in the corresponding geographical map (e.g., using coordinates). For example, as illustrated in FIG. 8 each of the marks located in a particular place on the map presents different amounts of polar liquid leakage (e.g. in gallons/hour). It should be appreciated by those skilled in the art that the displayed information may be displayed on top of a Geographic Information System (GIS)”, thus, the geographical location is correlated to a map; also, see [0068] “the geographical data may include a location, length, width and height of objects (e.g., buildings) in the scanned area…”, against this suggests a correlation; [0070] the geographical locations are correlated to blind spots. This blind spot indicates specifies areas where false readings are found. For instance, In the case that a scan detected a leak area, wherein the area is correlated to the area of a polygon and/or a specifically geographical location area within a property that is a blind spot, then, the leak location and the generation of a leak notification is taken as a false reading. Thus, there is a comparison and correlation of the property profile data.   
	While Guy teaches that flow devices such as valve and pipes are identified based on the leak detection (see [0060]) and the leak information may be displayed over a GIS (GIS is a map that includes the pipeline infrastructure and meters along the pipeline ), Guy does not explicitly teach identifying one or more flow measurement devices based on the leak location and leak location property data,  identifying the geographical location of a property whose utility use is measured by the one or more flow measurement devices, generating a listing of property polygons for that property whose utility use is measured by the one or more flow measurement devices, and generating a leak notification based on comparison and correlation of meter data from the identified one or more flow measurement devices. 
	However, Armon, teaches a method and system comprising identifying one or more flow measurement devices based on a leak location and leak location property data ([0008] “when alerting on an anomaly the detection system or work process will yield a general location such as a DMA, or part of the water utility network”, also, see [0011] “…Types of anomalies include leaks,…receiving anomaly data… The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected.  There may also be a predetermined list of meters that are relevant to that zone, e.g., in a DMA, the relevant meters may be defined as all the flow and pressure meters at the perimeter of that DMA and within it. The anomaly event data may also include previously computed data on the magnitude of the anomaly, the statistical likelihood of the occurrence of such an anomaly, the region or zone in the water utility network in which the anomaly was detected, and other information”, Thus, meters associated with a possible leak location (DMA) are identified; also, see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0037] and [0057] the identified sensors closest to a possible leak are presented), identifying a geographical location of a property whose utility use is measured by the one or more flow measurement devices (see Fig. 12 and Fig. 14 a geographical location (address or pins or areas) is identified for a property whose utility use is measured by a flow measurement sensor 1202f. The property seems to be public property; also, see [0028] “sensors/meters”; [0034] “…The sensor or sensors to be analyzed are those sensors most likely to be affected by an anomaly in the general region known to contain the anomaly. For example, for some tests, these may be the sensors on pipes leading into, within, or within the vicinity of the geographical area or district metered area ("DMA") containing the anomaly…”;  [0059]), generating a listing of property polygons for that property, the property polygons being within the property whose utility use is measured by the one or more flow measurement devices (see Fig. 12 and 14 shows a possible leak location area, the area encompasses a plurality of polygons, the detected area is correlated to flow measurements devices/meters/sensors measuring flow to the area; also, see [0029] “As described further below, the geographic or network location of an anomaly detected by the Anomaly Engine 110 is calculated by the Geolocation Engine 100 as described further below. The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0034]) and generating a leak notification based comparison and correlation on meter data from the identified one or more flow measurement devices (see [0011] “The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected”; also, see [0016] “For example, where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters.  The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters…”; also, see [0017]; also, see Fig. 13 and [0058] a notification of an anomaly/leak is presented with a corroborated and better location than the general location (DMA); also, see[0016] “where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters… The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters, by computing a relative increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the relative increases across the meters”, thus, meter data is compared; also, see [0048] “Next, in step 702, the prior anomaly event data is correlated with secondary data. The anomaly event data is then compared to the correlated prior anomaly event data and secondary data. Next, in step 703, the anomaly event data is compared to the correlated prior anomaly event data and the secondary data”, the event data included meter data). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy’s invention to include identifying one or more flow measurement devices based on the leak location and leak location property data, identifying a geographical location of a property whose utility use is measured by the one or more flow measurement devices, generating a listing of property polygons for that property, the property polygons being within the property whose utility use is measured by the one or more flow measurement devices and generating a leak notification based on comparison and correlation of meter data from the identified one or more flow measurement devices as taught by Armon in order to determine more precisely the geographical location of a leak/anomaly based on comparison and correlation of the meter data (see [0008]-[0009]) and to enhance and provide a more robust leak detection system as taught by Guy (including meter data such as flow measurements to corroborate the existence of a leak in an area as taught by Armon combined with the identified possible leak location based on image as taught by Guy, clearly improves the system of Guy that first predicts leak locations or leaks based on aerial images by the identification of possible leak locations/areas). 
	As per claim 2, Guy-Armon teaches the method of claim 1, Guy further teaches  wherein generating leak location property data includes identifying a specific property and property polygons for the specific property (see [0016] and see Fig. 8 leak locations includes specific property names and polygons). Armon also teaches these limitations (see [0029] “regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data; also, see Fig. 12 and 14 shows the identification of polygons).
	As per claim 3, Guy-Armon teaches the method of claim 2, Guy further teaches wherein the property polygons identify and delineate the type and locations of property features for the specific property (see Fig. 8 the polygons identify the locations of the properties based on the street addresses around them and the polygon the type and locations of properties based on the squares/polygon).
	As per Claim 4, Guy-Armon teaches the method of claim 3, 	Guy further teaches wherein generation of the leak notification is dependent on whether a type and location of property features correlates to the identified leak location in the specific property (this has been interpreted as wherein generation of the leak notification depends on a type and location of property features of the identified leak location in the specific property) (Guy teaches that the leak detection depends on a type and location of property features, see [0033] “geographical data related to the scanned area (e.g., a type of soil, amount of humidity in the solid, a road map, etc.), and roughness values of various types of polar liquid (e.g., drinking water, sewage water, etc.) sources or any other required data according to embodiments of the invention”; also, see [0040] “The penetration depth of RF waves into the ground may vary with the type of the soil, the amount of moisture in the soil, the structure of the land cover and the like”, thus, leak detection depends on soil type; also, see [0028] “In some embodiments, EM roughness values (e.g., surface water roughness values) from sewage pipes, seas, lakes and swimming pools may be filtered or removed from the filtered noise scan thus leaving in the scan only reflection received from polar liquid (e.g., drinking water, sewage water, etc.) leakages”, location of property features such as lakes are eliminated from the map used for the generation of leak notification/detection).
 	As per claims 6-7, Guy-Armon teaches the method of claim 1, Armon further teaches wherein generation of the leak notification includes determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices, wherein determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices includes determining whether the leak location correlates to a conduit between an inflow measurement device and outflow measurement devices and a leak has been detected based on aggregation of the meter data from the measurement devices (this has been interpreted as suggested in the original disclosure [0011] correlating the leak location with a conduit and flow measurements devices to further corroborate a leak; Armon teaches see [0011] “…Types of anomalies include leaks,…receiving anomaly data… The anomaly event data is associated with meter data produced by one or more of the meters, typically at least the meters that are affected by the anomaly or from which meter data was received by which the anomaly was detected.  There may also be a predetermined list of meters that are relevant to that zone, e.g., in a DMA, the relevant meters may be defined as all the flow and pressure meters at the perimeter of that DMA and within it. The anomaly event data may also include previously computed data on the magnitude of the anomaly, the statistical likelihood of the occurrence of such an anomaly, the region or zone in the water utility network in which the anomaly was detected, and other information”, Thus, meters associated with a possible leak location (DMA) are identified and correlated to verify a leak; also, see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”; also, see [0037] and [0057] the identified sensors closest to a possible leak are presented; see [0016] “For example, where the anomaly event data represents an indication of a leak, the affected values being compared may be flow or pressure values in the meters.  The one or more affected values of the meter data may be compared in one of several ways, such as by computing an absolute increase in the one or more affected values in each of the meters relative to a predicted or expected value and comparing the absolute increases across the meters…”; also, see [0017]; also, see Fig. 13 and [0058] a notification of an anomaly/leak is presented with a corroborated and better location than the general location (DMA)).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy’s invention to include wherein generation of the leak notification includes determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices, wherein determining whether the identified changes can be correlated to the meter data from the identified one or more flow measurement devices includes determining whether the leak location correlates to a conduit between an inflow measurement device and outflow measurement devices and a leak has been detected based on aggregation of the meter data from the measurement devices as taught by Armon in order to determine more precisely the location of a leak/anomaly based on the meter data (see [0008]-[0009]) and to enhance and provide a more robust leak detection system as taught by Guy (including meter data such as flow measurements to corroborate the existence of a leak in an area, improves the system of guy that predicts leaks based on aerial images). 
	As to independent claim 9, this claim is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 10, this claim is the system claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the system claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 12, this claim is the system claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claims 14-15, these claims are the system claims corresponding to the method claims 6-7 and are rejected for the same reasons mutatis mutandis.
	As to independent claim 17, this claim is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis. Claim 17 further recites applying a property profile to the utility supply usage environment to generate leak location property data including identification of polygon data records for the leak location (applying a property profile has been interpreted broadly in light of the specification.  It seems to be a map or databases of data related to areas being applied to desired target areas to retrieve data such as property data including geographical location, structures, areas or building, lakes, type of soil, and so on. Thus, Guy clearly teaches in Fig. 8 location and polygons (squares) where the suspected leak detected are generated and presented based on applying a map; also, see [0029] “…drinking water content or amount may be calculated from the drinking water related reflections…This information may be displayed on a geographical map (e.g., a street map of a city) showing, for example, the amount and location of each suspected leakage in a city”, based on the image changes detected in the images also, see [0060] “…An exemplary street map of the Oakland, Calif. city center with locations of drinking polar liquid (e.g., drinking water, sewage water, etc.) leakages is shown in FIG. 8. Since the received scans may include information (e.g., pixels) from a relatively large area, the geographical map presenting the data to a user (e.g., city official) may include only a portion of the scanned area. The user may shift the geographical map on the screen (e.g., using a mouse or a keyboard) covering all areas of interest (e.g., the city quarters) in the scanned area”, thus, since only a portion of the scanned area is presented only a portion of a listing of polygons are presented as well as the geographical location of the possible leak location; also, see [0067] the geographical location is received based on applying a database of data related to the leak location, the data includes classification of the property data as industrial or urban; also, see [0067-0068] “the geographical data may include a location, length, width and height of objects ( e.g., buildings) in the scanned area”, these are polygon data records associated to polygons). Armon further teaches identification of polygon data records for the leak location (see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”, thus, this suggest that the polygons are polygons data records). 
	As per claim 18, Guy-Armon teaches the method of claim 17, Guy further teaches wherein generating leak location property data includes identifying a specific property and property polygons for the specific property (see Guy [0016] and see Fig. 8 leak locations includes specific property names and polygons), each property polygon having a unique polygon data record (see [0060] “Some of the detected leakages, illustrated as small gray dots in FIG. 7 were given a polar liquid capacity value and location in the corresponding geographical map (e.g., using coordinates).  For example, as illustrated in FIG. 8 each of the marks located in a particular place on the map presents different amounts of polar liquid leakage (e.g. in gallons/hour)”, thus, each polygon has a data record/location; also, see [0067] “FIG. 12 is a map of a portion of an area presenting 4 land cover types at different location on the map according to one embodiment.  The land coves: at location A may be classified as an industrial area, at location B may be classified as urban area, at location C may be classified as a park and at locations D may be classified as paved areas.  Other classifications may be used”, thus, the polygons have data record including classifications; also, see [0068] “In some embodiments, the geographical data may include a location, length, width and height of objects (e.g., buildings) in the scanned area”, this, also suggest data record.).  Armon further teaches or suggest these limitations (see [0029] “The system stores, manipulates, and reports to the user, regions in the form of predefined network parts (such as a DMA, or pressure zone), polygon on a geographical map, a range of addresses (in one embodiment from GIS data), or a set of marked or named network assets, such as lengths of pipe”, thus, this suggest that the polygons are polygons data records). 
 	As to claim 20, this claim is the method corresponding to the method claim 6 and is rejected for the same reasons mutatis mutandis.
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184) as applied to claim 1 above, and further in view of Kageyama et al (JP 2010044048 as supported by the machine translation provided).
	As per claim 5, Guy-Armon teaches the method of claim 4, Guy further teaches wherein the type and location of property features includes soil type and (see [0033] and [0040] thus, Guy teaches that the type pf property features includes soil type). Guy-Armon does not explicitly teach the type and location of property features includes evapotranspiration values. 
	However, KAGEYAMA teaches a system and method comprising detecting seepage water (water leak) based on evapotranspiration values detected on satellite images (see [0011], [0016], and [0023] evapotranspiration values for each region based on satellite data is calculated; also, see [0024] seepage is calculated based on evapotranspiration data).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy-Armon’s combination as taught above to include the type and location of property features including evapotranspiration values for detecting seepage of water as taught by Kageyama in order to detect water leak since seepage of water are indicative of leaks. 
	As to claim 13, this claim is the system claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
	As per claim 19, Guy-Armon teaches the method of claim 18, Guy further teaches wherein generation of the leak notification is dependent on soil type and see [0033] and [0040] thus, Guy teaches that the type pf property features includes soil type).
 	Guy-Armon does not explicitly teach wherein generation of the leak notification is dependent on evapotranspiration values. 
 	However, KAGEYAMA teaches a system and method comprising detecting seepage water (water leak) based on evapotranspiration (ET) values detected on satellite images (see [0011], [0016], and [0023] evapotranspiration values for each region based on satellite data is calculated; also, see [0024] seepage is calculated based on evapotranspiration data).    
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy-Armon’s combination as taught above to include evapotranspiration values for detecting seepage of water/leaks as taught by Kageyama in order to detect and generate water leak based on ET values since seepage of water are indicative of leaks. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guy (US 20180224550) in view of Armon et al (US 20120185184) as applied to claim 1 above, and further in view of Picardi et al (US 20190025150).
	As per claim 8, Guy-Armon teaches the method of claim 1, but it does not explicitly teach wherein generation of the leak notification includes controlling a supply flow within a utility supply network.
 	However, Picardi teaches a method and system comprising wherein generation of a leak notification includes controlling a supply flow within a utility supply network (see [0012] “(i) alerts the resident of a detected water leak and (ii) outputs a selectable icon that, when selected, triggers transmission of an instruction to the connected water meter instructing the connected water meter to close a water shut off valve”; also, see [0038] “However, the systems and methods could also trigger a notification of a leak, a shut-off of water at the property, or both, if multiple leaks were occurring at the same property”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Guy-Armon’s combination as taught above to include wherein generation of the leak notification includes controlling a supply flow within a utility supply network as taught by Picardi in order to mitigate damages and waste of water and stop a leak (see [[007] and [0041]). 
	As to claim 16, this claim is the system claim corresponding to the method claim 8 and is rejected for the same reasons mutatis mutandis.

Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.	
 	Kashid teaches a method of generally detecting leaks based on non-invasive method such imaging and invasive methods such a water flow measurement. 
	Bach et al , “teaches a system of detecting potential leaks using aerial images, using the images to detect the possible location of the potential leaks.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117